Case 1:20-cv-20235-CMA Document 4 Entered on FLSD Docket 01/28/2020 Page 1 of 3

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 1:20-CV-20235-CMA

Plaintiff:
WINDY LUCIUS,

vs.

Defendant:
NORDSTROM, INC.,

For:

J. Courtney Cunningham, Esq.

J. COURTNEY CUNNINGHAM PLLC
10873 Sw 59th Court

Pinecrest, FL 33156

Received by Professional Process Servers on the 22nd day of January, 2020 at 9:00 am to be served on
NORDSTROM, INC. C/O REGISTERED AGENT CORPORATE CREATIONS NETWORK INC., 11380
PROSPERITY FARMS ROAD, #221E, PALM BEACH GARDENS, FL 33410.

|, Truong Nguyen, being duly sworn, depose and say that on the 24th day of January, 2020 at 11:32 am, I:
served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT FOR

INJUNCTIVE RELIEF and CIVIL COVER SHEET with the date and hour of service endorsed thereon by me, to:
MARIA MACKIN, AGENT AUTHORIZED TO ACCEPT FOR CORPORATE CREATIONS NETWORK, INC. as

Registered Agent at the address of: 11380 PROSPERITY FARMS ROAD, #221E, PALM BEACH GARDENS, FL
33410 on behalf of NORDSTROM, INC. and informed said person of the contents therein, in compliance with state

statutes.

Additional Information pertaining to this Service:

SERVED TO AN EMPLOYEE OF THE REGISTERED AGENT, MARIA MACKIN, AUTHORIZED TO ACCEPT.

Description of Person Served: Age: 42, Sex: F, Race/Skin Color: HISPANIC, Height: 5'6, Weight: 150, Hair:
BROWN, Glasses: Y

INAS
Case 1:20-cv-20235-CMA Document 4 Entered on FLSD Docket 01/28/2020 Page 2 of 3

AFFIDAVIT OF SERVICE For 1:20-CV-20235-CMA

| certify that | am over the age of 18, have no interest in the above action, and | am a Certified Process Server,
appointed by the Chief Judge, in good standing, in the Fifteenth Judicial Circuit of Florida, in which the process
was served. Signed in the State of Florida. "Under penalties of perjury, | declare that | have read the foregoing
document and that the facts stated in it are true." FS 92.525. Notary not required.

\

Truong Nguyen

 

Subscribed and Sworn to before me on the 27th CPS#1442

day of January, 2020 by the affiant who is

persappilly known to = Professional Process Servers

2 . & Investigators, Inc.
thee, o— 1749 N.E. 26th Street, Suite A

NOTARY PUBLIC Wilton Manors, FL 33305

gt Play CONCHITA NUNEZ tea) auereees

Band « Commission # GG 214086
ao; Expires May 4, 2022 Our Job Serial Number: FIS-2020001029

“Me yp Bonded Thru Budgot Notary Services

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1
Case 1:20-cv-20235-CMA Document 4 Entered on FLSD Docket 01/28/2020 Page 3 of 3
Case 1:20-cv-20235-CMA Document 3 Entered on FLSD Docket 01/21/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action ORT AEN DESCRIPTION
ISTRICT COURT
UNITED STATES DISTRICT Co Aaent ATA

for the

Southern District of Florida ved: Vlana Dackin
Date: 2 Time: iL >ZamM

 

 

 

WINDY LUCIUS By: VE
GOOD STANDING IN THE CIRCUIT AND
UNTY COURTS IN AND FOR
SRM BEACH COUNTY CPS#: 19412.
Plaintiff(s) uy 2 - H 5) zy 150
v. Civil Action No. yotod \

NORDSTROM, INC.

PorOun” 1 AOS

 

NR OS SS aS aS a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) NORDSTROM, INC. Corpaa te
c/o Registered Agent CORPORATION CREATIONS NETWORK INC.
11380 PROSPERITY FARMS ROAD
#221E
PALM BEACH GARDENS, FL 33410

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

J. Courtney Cunningham, Esq.

J. COURTNEY CUNNINGHAM, PLLC
8950 SW 74th Court, Suite 2201
Miami, FL 33156

T: 305-351-2014
cc@cunninghampllc.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS
Date: 1/17/2020

S/ Janier A.

 

: Deputy Clerk
Angela E. Noble ULS. District Courts
Clerk of Court

\OL4
